Title: From George Washington to Robert Cary & Company, 20 June 1768
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon June 20th 1768

Having wrote several times to you of late I have the less to say in this Letter, the principal design of which is to inclose Invoices of such Goods as are wanted for this River—those for York I must take some other oppertunity of forwarding as Mr Valentine has not yet sent me a list of those Articles we may want for the Plantation under his care.
The Reason why I proposd (in my Letter of the 20th of July last year) that so much of Master Custis’s Money as was necessary for paying the Duties of his Tobacco shoud be applied to that purpose was on a presumption that it would proove advantageous to him. and this I was led into a belief of as the readiest method of accounting for Mr Hanbury’s Sales out stripping yours in the manner they did for Tobacco’s of the same Crop, and as we thought of inferior quality. However, as you can determine with much more precision which of the two modes woud be most benificial to his Interest, that of allowing the Duties of his Tobo or Interest on his Money I shall leave it to your decission not doubting of your readiness of determining for the best.
In your last of the 12th of March I perceive that 9 Hhds of our Tobo were upon hand unsold, but as the Markets were daily advancing you dispaird not of selling them at 11½—you further added that as the whole were sold at 11d. and 11½ great Accts woud consequently be rendered. I cannot pretend to say what may be the amount of these Accts but this I can affirm that I coud have got £10 Bills of Excha: for every thousd Weight of Tobo (by the Inspectors notes) and this clear of Insurance—Freight—Commissions—and every incident charge which the Shipper is Subjected to. If the Sales therefore do not turn out equivalent to this I loose the difference and can moreover affirm

with equal truth that I have lost (at least) four years out of five by my consignments having better prices offered in the Country than my Tobo has sold for in England which is not only discouraging but almost sufficient to bring about a change in the System of my management. And I cannot help adding that I was sorry to hear you speak of Tobacco daily advancing after our’s was disposed off. That Tobacco woud rise & sell almost as high as it ever had done was as clear to me as the Sun in its meridian height which was the Reason that induced me in my Letter of the 20th of July aforementioned to recommend deliberation in the Sales, especially if your Acct of the Crops upon York & James River corrisponded with mine. True it is 11d. & 11½ are good prices, but 12d. is better & I am much misinformd if there has not come in several Accts of this kind every one therefore who consigns is willing to have the most that can be made of the Article of that Commerce from which their support is the principally derived.
I shoud be obligd to you for directing the Chariot I wrote for in my last, to be packed up in a very secure manner before it is put on Ship board, as they are very apt to get a pannel split or some other damage with out it. I am Gentn Yr Most Hble Servt

Go: Washington

